DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Objections and/or Rejections
	The response and amendment filed 2/4/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claims 13, 17-24 and 27-31 are under examination.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13, 17-24, 27, 28, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme et al. (US 20150306288) in view of Steen (WO 02/35929; cited in the IDS), Burger et al. (Cytotherapy (1999) 1(2): 123-133), Skelnik (EP 1000541A), Austen (US 20120128641), Brown (US 6224860) and Hariri (WO 03/06937), as evidenced by Ryan (US 20130338103) and Wimberly (US 20130344562).
Delorme teaches a method and solution for preserving placental whole blood ([0001]). Placental blood contains CD34+ cells ([0033]). The blood is received into an air barrier storage bag to store the blood ([0037]). The barrier bag contains a preservation solution to optimize storage conditions. The preservation solution contains electrolytes such as sodium, potassium, calcium, chloride, zinc, iron and/or magnesium ions which can include Ringer’s lactate solution ([0077]-[0078]). Ryan teaches lactated Ringer’s solution contains, for each 100 ml, NaCl at 0.6 g, Sodium lactate at 0.31 g. KCl (at 0.3 g and CaCl2 dihydrate at 0.02 g. Regarding the content of sodium lactate, the solution contains 3.1 g per 1 L. The atomic mass of sodium is 23 g/mol and molecular weight of lactate is 90 g/mol. Thus, the proportion of lactate in sodium lactate is 90/90+23 or 80%. Thus, the for 1 L of solution 3.1 g/L x 0.8 which is 2.48 g/L. This is a specie that falls entirely within the claimed range of between 0.1 and 3 g/L (instant claims 13 and 30).
The preservation solution also contains a buffer and/or one or more antioxidants which include vitamin E, vitamin C (instant claims 15, 18 and 30) and glutathione ([0280]-[0281]). Preferably the preservation solution also contains amino acids and glucose (claims 17, 18 and 30) in addition to the electrolytes and buffer ([0089]. Preferably the preservation solution comprises an oncotic agent in addition to the solution of electrolytes to avoid cellular edema. The agent can be mannitol (instant claims 17, 18 and 30). 
Therefore Delorme teaches a method (claims 23, in art and 24) and solution (instant claim 13, in part for preserving placental blood (claims 19-21, 23, and 27) that 
Delorme does not teach that the preservation solution is physiological saline (instant claim 13) that specifically contains physiological saline (sodium chloride), potassium chloride, magnesium sulfate, sodium bicarbonate, human albumin, vitamin E, vitamin A and vitamin C in the claimed concentrations (claims 13 and 30) or that the container is sterile (claims 19-22).
Steen teaches a physiological solution for evaluating and preserving human organs, tissues and parts thereof (abstract; page 5 lines 28-36).
The physiological solution contains the following:

    PNG
    media_image1.png
    385
    600
    media_image1.png
    Greyscale

At page 3, lines 28-31, the albumin, 64 g/l, is disclosed as being human. 64 g/L is a specie that falls within the claimed range of at least 5 g/L (instant claims 13 and 30). 
Sodium bicarbonate is present at 14 mM which is 1.18 g/L which is a specie that falls entirely within the claimed range of 0.1 and 4.56 g/L (instant claims 13 and 30).
Magnesium sulfate is present at 1.2 mmol/L which is 0.1448 g/l which is a specie that anticipates the claimed range of 0.1 and 4.5 g/L (instant claim 13) and between 0.1 and 3 g/L (instant claim 30).
The solution also contains a scavenger compound of toxic and undesired substances. The compound can be vitamin E or vitamin C, allopurinol or trimidox (page 9, lines 16-37). The selection of vitamin C and E is easily envisaged from a small genus of four.  It is noted the components include sterile water.
Burger teaches the development of an infusible grade solution for non-cryopreserved hematopoietic cell storage. The effect of commonly used tissue culture solutions were compared. The percentage of viable cells, percent recovery of viable mononuclear cells and percentage of CD34+ cells as well as solution pH were 
Burger teaches that phosphate buffer was unreliable in maintaining pH at atmospheric carbon dioxide concentrations (page 1312, right column second full paragraph)right column second paragraph) and that it is preferred to not use HEPES buffer for infusion into patients (page 130, right column, first full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the tissue preservation solution of Steen for preserving the placental blood of Delorme but without the HEPES and phosphate buffer. The ordinary artisan would have been motivated to do so because the preservation solution of Steen contains many of the same components (source of sodium, potassium, calcium, chloride, zinc, iron and/or magnesium ions, vitamin E and vitamin C as well as buffer and is used for organ and tissue (e.g., cell-containing) preservation. The ordinary artisan would have been motivated not to employ phosphate buffer and HEPES because Burger teaches that they are undesirable especially for CD 34+ cells. The ordinary artisan would have had a reasonable expectation that one could make and use the preservation solution of Steen as modified by Burger as the preservation solution in the method of Delorme because Delorme teaches similar components to that of the solution of Steen which is successfully use for tissue and organs (which contain cells).

Skelnik teaches an organ preservation solution ([0002]).
An antioxidant is selected from ascorbic acid (vitamin C) and various forms of tocopherol (vitamin E) including tocopherol acetate at 0.001 µM to 10 mM (page 17 “f”). For vitamin C, this range corresponds to  1.76 X 10-6 g/L to 1.76 g/L which includes the claimed range. In Appendix 1, page 7, Skelnik exemplifies a concentration of 0.010568 g/L. This is a specie that entirely falls within the claimed range of at least 0.003 g/l of vitamin C (claims 15 and 16).
Vitamin E is also an antioxidant that can be one of several forms of tocopherol. Using tocopherol acetate as an example at range of 0.001 µM to 10 mM (page 17 “f”) corresponds to a range of 4.72 x 10-6 g/L to 4.72 g/L. This is a range that encompasses the claimed range of 0.001 to 0.01 g/L for vitamin E.
The solution can also contain a membrane stabilizer, retinol (Vitamin A ), at a concentration of 0.001 pg/ml to 500 µM which corresponds to a range of 1 X 10-15 g/L to 1.43 g/L which is a range that encompasses the claimed range of greater than 0.0000026 g/L. The Appendix at page 7 teaches retinol acetate at 0.00100 g/L which is a specie that falls entirely with the claimed range of at least 0.0000026 g/L (instant claims 13 and 30).
Austen teaches that Vitamin A, like Vitamins E and C, is an antioxidant ([0066]) which can be included in a medium for storing or cryopreserving stem cells ([0029]).

Regarding the concentration of Vitamin E (claims 13 and 30), the range taught by Skelnik encompasses the claimed range of 0.001 to 0.01 g/l, the ordinary artisan would reasonably see the disclosure of a range by Skelnik as one for routine optimization. The ordinary artisan would have been motivated to do so in order to arrive at the most favorable concentration of vitamin E for the type of cell being preserved. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Absent any teaching of criticality by the Applicant concerning the concentration of Vitamin E, it would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).

Brown teaches the preservation of CD34+ cells in a medium that is Iscove’s modified Dulbecco’s medium which contains amino acids, including glutamine at 584 mg/L which is 0.584 g/L which is a specie that falls entirely within the claimed range of between 0.2 and 0.8 g/L. Glutamine sustains cell growth. Brown also teaches other preferred ranges at col. 2, lines 40-46). A Brown teaches that there are amino acids in addition to glutamine, this meets the limitations of claims 17 and 18 with respect to the solution containing additional amino acids other than glutamine. Brown also teaches the inclusion of glucose (Table 1) and citric acid (col. 4, lines 35-40; instant claims 13 and 30) for the preservation of CD34+ cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add glutamine and citric acid to the preservation composition of modified Delorme. The ordinary artisan would have been motivated to do so because Brown teaches that the addition of glutamine at 0.584 g/L, like other amino acids, aids in sustaining the growth of CD34+ cells. Citric acid is also identified by Brown for preservation of CD34+ cells. It is considered prima facie obvious to combine them into a single composition useful for the very same purpose. At least additive therapeutic effects would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation that one could add glutamine and citric acid to the composition of modified Delorme for CD34+ cell preservation because Brown teaches this.

Hariri teaches the collection of stem cells from mammalian placenta for transplantation into a subject (abstract). Hariri specifies that container is sterile, airtight and sealed (page 6, lines 7-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use of sterile container for the preservation method of modified Delorme. The ordinary artisan would have bene motivated to do so because Steen specifies that the solution is in sterile water and the use of a sterile container would reasonably keep out other contaminants. The ordinary artisan would have had a reasonable expectation that one could use a sterile container in the method of modified Delorme because Hariri successfully accomplishes this for cells from mammalian placenta.
Regarding the limitation of a kit in instant claim 19, a kit is a collection of items. As modified Delorme teaches the items, a sterile container and an injectable preservation solution in a sterile container, the limitations of kit are met.
The combination of references is silent regarding the characteristics that the solution is injectable but meets the claimed limitations because the combination of references teaches the claimed composition an aqueous solution. Further, Wimberly teaches that aqueous sterile solutions are injectable ([0143]). This indicates that the claimed characteristics should be present in the prior art invention as also  as those 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Regarding claim 31 which is directed to the concentration of components other than those claimed in claim 13 as being less than 10%, it is noted that the references (Delorme, Steen, Skelnik and Brown) that disclose concentrations of specific components other than those specified in claim 13, these references are all based on 1L. The density of water is 1 g/ml which makes the mass of water as 1000 g. 10% of 1000 g is 100 g. None of the references teach an of the components is greater than 100 g. 
Claims 13, 17-24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Delorme et al. (US 20150306288) in view of Steen (WO 02/35929; cited in the IDS), Burger et al. (Cytotherapy (1999) 1(2): 123-133), Skelnik (EP 1000541A), Austen (US 20120128641), Brown (US 6224860) and Hariri (WO 03/06937), as evidenced by Ryan (US 20130338103) and Wimberly (US 20130344562), as applied to claims 13, 15-24, 27, 28, 30 and 31 above, in further view of   Arrington (US 20100311035).

Modified Delorme does not teach the concentration of mannitol for this purpose.
Arrington teaches that mannitol is an oncotic supporter for preserving cells ([0023]). It can be added in an amount from 15 to 50 mM to a solution to support cell preservation ([0025]). This corresponds to a range of 2.73 to 5.46 g/L which is a specie that is fully encompassed by the claimed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide mannitol at a concentration of 2.73 to 5.46 g/L to the preservation solution of modified Delorme. The ordinary artisan would have been motivated to do so because both Delorme and Arrington identify mannitol as an oncotic agent for the preservation of cells in an aqueous solution. The ordinary artisan would have had a reasonable expectation that one could use mannitol at a concentration of 2.73 to 5.46 g/L to preserve cells because Arrington identifies it as an oncotic agent to preserve cell function.
Response to Declaration
The declaration  under 37 CFR 1.132 filed 2/4/2022 is insufficient to overcome the rejection of claims 13, 17-24 and 27-31  based upon Delorme in view of the supporting references as set forth in the last Office action.
Declarant refers to the methodology used in the experiment and refers to the filed PCT application at pages 19-21.

After 10 days of culture the expanded cells were isolated from the supernatant which was removed and replaced with the injectable solution comprising Vitamin E at a concentration of 0.00408 g/l or lacking Vitamin E or with HP01 medium which was used as a positive control. Declarant refers to  the specification which states that HP01 is proprietary but refers to WO 2014/057220 which describes constituent elements at page 13, line 25 to page 14, line 4. The instant specification states that the medium is non-injectable because it comprises HEPES and sodium pyruvate.
After storage the samples were analyzed based on i) cell count and viability and ii) clonogenic assay in semi-solid cultures.
Declarant asserts that the positive effect of Vitamin E on the preservation of cells was remarkable and significant as shown in the provided figure. The column labeled SNC (cell supernatant) shows the percentage of viable cells following 10 days of ex vivo expansion following cell storage at 4 degrees C for 72H in the injectable solution lacking vitamin E. the column labeled SNC + VitE shows the percentage of viable cells following 10 days of ex vivo expansion after storage at 4 degrees C for 72 hours in the injectable solution to which vitamin E was added. Cell viability following storage at 4 degrees C for 72 hours in HP01 is provided as a control. Applicant asserts that the Figure shows that the storage of the cells in the injectable solution that included vitamin E substantially improved cell viability.

Examiner Response
Regarding the methodology used for the experiment, Applicant should refer to the instant specification which is in English. The parent PCT is in French.
Regarding HP01 medium, WO 2014/057220 is in French so it cannot be evaluated.
The Figure provided is barely legible. The two columns provided for each set of media are unclear because the print is so poor. They appear to be related to the cell count of cell lines that are presumably CD34+ cells.  It is not possible to ascertain the full length of the error bars.
The left-most bars are the cells obtained from storage in HP01. The center bars are interpreted to be the supernatant containing cells that were stored in the injectable solution without vitamin E. The rightmost are interpreted to be the supernatant containing cells that were stored in the injectable solution with vitamin E.
It is not possible to evaluate the effect of the presence of Vitamin E in the injectable solution because the full error bars (e.g., the part that goes down into the shaded area) is not visible.
Even if is could be concluded that there was a positive effect due to the presence of vitamin E in the injectable solution, the declaration fails to disclose the  components  
MPEP 716.02(d)   Unexpected Results Commensurate in Scope With Claimed Invention
Whether the unexpected results are the result of unexpectedly improved results or a 
property not taught by the prior art, the “objective evidence of nonobviousness must be
commensurate in scope with the claims which the evidence is offered to support.” In
other words, the showing of unexpected results must be reviewed to see if the results
occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ
289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at
“elevated temperatures” using a certain ion exchange resin (with the exception of claim 8
which recited a temperature in excess of 100 ºC). Appellant demonstrated unexpected
results via comparative tests with the prior art ion exchange resin at 110 ºC and 130 ºC. The
court affirmed the rejection of claims 1-7 and 9-10 because the term “elevated temperatures” encompassed temperatures as low as 60 ºC where the prior art ion exchange resin was known
 to perform well. The rejection of claim 8, directed to a temperature in excess of 100 ºC,
 was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 
1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 
2% rhenium did not evidence unexpected results for the entire claimed range of about 
1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) 
(Claims were directed to certain catalysts containing an alkali metal. Evidence presented
 to rebut an obviousness rejection compared catalysts containing sodium with the prior art. 
The court held this evidence insufficient to rebut the prima facie case because experiments
 limited to sodium were not commensurate in scope with the claims.).

Finally, Austen supra teaches that Vitamin A, like Vitamins E and C, is an antioxidant ([0066]) which can be included in a medium for storing or cryopreserving stem cells ([0029]). Thus, it was well known in the art that vitamins E, a and C are antioxidants that are used for preserving stem cells.
.
Response to Arguments
Applicant Argument
Applicant asserts the  provided declaration supports the effectiveness of vitamin E on cell preservation.
Applicant argues that the cited references disclose compositions that include non-injectable compounds such as dextran and HEPES or phosphate that are stabilizers but  cannot be directly injected into a subject. Cell washing in necessary to remove such compounds prior to transplantation. Cell washing is long and meticulous and there is generally no quality control performed.
Applicant summarizes the present invention which lacks HEPES, phosphate and dextran but still achieves a preserving effect. Applicant asserts that the claimed injectable solution has preservation properties compared to the reference solution HP02 which is not injectable. Hence, the use of the claimed solution means that cell do not have to be washed prior to transplantation.
Applicant asserts that the specification shows that vitamins E, A and C are essential in maintaining cell viability and functionality especially for amplified CD34+ cells. Applicant points to advantages of the claimed solution with regard to reduction of loss and contamination.
Applicant asserts that nothing in the prior art teaches or suggests that replacement or removal of compounds from the prior art is possible without altering the cell-preserving properties of these compositions and that it is  known that HEPES and 
Applicant cites the declaration and asserts that it supports a finding that the claimed invention  is not obvious over the cited combination of references.
Examiner Response
In response to applicant's argument that the claimed injectable solution has advantages over the prior art solutions with regard to cell washing and the lack of quality control when cell washing is performed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Responding to Applicant’s arguments regarding the assertion that it is not obvious to remove HEPES, dextran or phosphate buffer, Burger teaches that phosphate buffer was unreliable in maintaining pH at atmospheric carbon dioxide concentrations (page 1312, right column second full paragraph) and that it is preferred to not use HEPES buffer for infusion into patients (page 130, right column, first full paragraph). Burger teaches that these components  are undesirable especially for CD 34+ cells. Thus, the removal of HEPES and phosphate buffer are obvious and there is a reasonable expectation of success that an injectable solution can be formed without these components because Burger teaches this. The solution of Delorme does not teach the inclusion of dextran. Thus, it is unnecessary to remove it.
Regarding the inclusion of vitamins A, C and E, Delorme teaches the inclusion of Vitamins A and C in his solution and Steen teaches that vitamin E is scavenger of toxic 
The declaration is not effective to overcome the stated rejections for the reasons stated supra.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508.  The examiner can normally be reached on Monday-Friday 8:30-5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN M HANLEY/Primary Examiner, Art Unit 1653